SPAETH, Judge,
dissenting:
The officer who conducted the search of the green Cadillac testified that appellee Greer, “driving the green Cadillac belonging to [appellee] Banks, stopped directly in front of me. 1 was on the passenger’s side.” Record 31a. The officer’s testimony continued:
Q. Why did that car stop, if you know?
A. Couldn’t get through due to the fact that the street was blocked by police cars. Id.
The officer went on to say that when the car stopped he was “[sjtanding right beside it”, Record 31a, and that he “looked right in through the window:”
*286Q. Did you see anything?
A. I seen the butt end of a revolver sticking out from the armrest which was down.
Q. What did you do then?
A.....I reached in and picked up the armrest and pulled out the gun.
Q. Did you see anything as you were pulling the gun out?
A. Yes. Under the armrest a flat bag, brown paper bag. Protruding from the open end of the brown paper bag to the front end of the car was an unmarked cigarette, rolled cigarette with the end folded.
Q. Was there anything else there? Any vegetable matter?
A. Yes, I picked up the bag with the cigarette protruding from it, suspecting that this cigarette was possible marijuana. Opened the bag to look for more and inside I found other items of contraband I felt very strongly were narcotics.
Record 31a-33a.
1
Perhaps the gun and marihuana cigarette were in plain view. The majority says they were; it simply paraphrases the testimony just quoted as though it recited fact. At 282-284. It is possible, however, at the very least, that the hearing judge did not believe the testimony, for he suppressed the evidence. The judge may have believed that the gun and marihuana cigarette were in fact hidden, and were not found by the officer until after a search of the car. The officer’s credibility was called into question on cross-examination, Record 54a-57a, and was uncorroborated since the other officer present when the gun and marihuana cigarette were found was never called.
2
Even if the gun and marihuana cigarette were in plain view, the question remains whether the officer had a right *287to be in such a position as enabled him to see them. Coolidge v. New Hampshire, 403 U.S. 443, 91 S.Ct. 2022, 29 L.Ed.2d 564 (1971). The answer to this question depends upon the answer to the question whether the police were entitled to stop the green Cadillac.
The majority says that “[t jhere is not a scintilla of evidence to suggest that the police car was thus parked . as a roadblock . . . .” At 284. I find myself unable to join in this statement, given the officer’s testimony, quoted above, that “[the green Cadillac] [c]ouldn’t get through due to the fact that the street was blocked by police cars.” It is true that the Commonwealth claims that there was no roadblock; that is quite different, however, from saying that there is no evidence of a roadblock.
If the majority means to say that as it reads the evidence, it finds that there was no roadblock, I can only note that the hearing judge may very well have believed that there was a roadblock, as may be seen from the following exchange between the judge and the officer:
THE COURT: Why did you stop Mrs. Greer? She was not a fugitive for [sic] justice? You never even saw her before.
THE WITNESS: That’s correct, sir. I did not stop her. She had to stop because she couldn’t proceed any further. It was not a roadblock, just a coincidence that the police car had drove up and Officer — and the Inspector was in the process of instructing us here on the warrants and—
THE COURT: He just happened to stop there?
THE WITNESS: He wasn’t even paying any attention to this car.
THE COURT: Did anybody give Inspector Moore a ticket for parking in the middle of the street?
THE WITNESS: No, sir.
THE COURT: They did not?
THE WITNESS: No.
THE COURT: Okay.
Record 64a-65a.
*2883
Finally, the majority says that
[If] such evidence [i. e., evidence of a roadblock] were present, we would hold such conduct proper in view of the totality of circumstances then apparent to the police on the scene. Appellee Banks was known to be a recent escapee from custody following the raid on the club. His companion, Greer, was assisting him in the removal of his car from the scene .
At 284.
Again, this statement of the facts resolves in favor of the Commonwealth an issue of credibility that the hearing judge may well have resolved against the Commonwealth.
The search of the green Cadillac was conducted by Officer Dukes. He acknowledged that he had not seen appellee Banks arrested, and had not seen his escape. Record 24a, 46a. He also acknowledged that he had never seen appellee Greer before, and did not know her. Record 52a. Therefore, as far as Officer Dukes — the searching officer — is concerned, this testimony contradicts the majority’s statement that “[a]ppellee Banks was known to be a recent escapee . . . .”
At another point in his testimony, however, Officer Dukes said that Officer Hough and Officer DeFazio had told him that “[appellee] Banks, with another man, forced open the rear or back exit door of the bus . . . [a]nd he jumped out of the bus and made good his escape from custody.” Record 30a. Officer Dukes was then asked whether he had this information when appellee Banks drove by in the blue Caprice, with appellee Greer beside him, about 6:30 a. m. or 7:00 a. m., and he replied, “That’s correct. In that time.” Id. If this testimony is accepted, then the majority’s statement, that appellee Banks Was known to be a recent escapee when the police stopped his green Cadillac, may also be accepted. However, the hearing judge may not have accepted the testimony. Officer DeFazio was called. Not only did he not say that he had told Officer Dukes about appellee Banks being a recent escapee; he said that he was not even *289on the scene when the green Cadillac was searched, but was down at the police station making out arrest reports. Record 79a -80a. Officer Hough was also called. He did say:
I had told Officer Dukes that the man driving the vehicle that had just passed me with a woman was a man that jumped out of the rear of the bus.
Q. Now, what kind of a vehicle was it?
A. That was a blue Caprice.
Record 70a.
However, it appears that this statement was not made — or at least may not have been made — by Officer Hough to Officer Dukes until after the green Cadillac had been stopped. Thus, on cross-examination Officer Dukes was asked:
Q. And do you remember making the statement [at an earlier hearing at City Court] that when the car stopped and that when you observed the butt of the gun, what you believed to be a gun, that Officer Hough at the time was behind you and he said the guy behind her is the one who escaped from the bus? Do you remember making that statement?
A. Yes, I possibly could have made that statement. I can’t remember it as an exact statement but I probably made that statement.
Record 56a (emphasis added).
4
On an appeal by the Commonwealth from an order granting a motion to suppress, it is not the function of this court to read the evidence de novo and resolve every issue of credibility in the Commonwealth’s favor. Particularly is this so when it is evident that the hearing judge did not believe all the Commonwealth’s witnesses said. It would have been good practice for the hearing judge to have made specific findings of fact; and certainly he should have given us the benefit of a written opinion. Since the judge did neither, I would retain jurisdiction and defer decision until we had received his findings and opinion. That is what the *290Supreme Court does. See Commonwealth v. Wright, 472 Pa. 524, 372 A.2d 812 (1977).
HOFFMAN, J., joins in this opinion.